DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 2/13/2019 and 4/28/2020 have been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the build plane (BP) in claims 1, 7-10, and 13 and the build data (BD) in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
BP, first found referencing a “build plane” on page 11, paragraph 3
2, first found referencing “three-dimensional objects” on page 11, paragraph 1 and later found referencing “build material layers” on page 15, paragraph 1
PC, first found referencing a “process chamber” on page 11, paragraph 3
BD, first found referencing “build data” on page 13, paragraph 1
14, first found referencing “energy beam output” on page 18, paragraph 1
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" and "9" have both been used to designate what appears to be the same part in Figures 1 and 2, despite being described to reference different parts “irradiation unit 8” and “carrying unit 9” of the current invention on page 11, paragraph 3 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“P” in Figures 1 and 2
“B,” in Figures 1 and 2
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to for the following:
It is unclear what illustrated portion(s) of the current invention reference character “1” is associated with in Figures 1 and 2
On page 10 of the Applicant’s specification, Figure 2 is described to show “a principle drawing of vertically disposed build material layers according to an exemplary embodiment.” The provided Figure 2, however appears to illustrate the “apparatus for additively manufacturing of three-dimensional objects,” as described to also be illustrated in Figure 1 according to page 10 of the specification. Furthermore, the specification later describes Figure 2 as illustrating “three-dimensional object 2,” “material layer section 11,” “elevated portions 11a,” and “lowered portions 11b” across pages 13-14. While elements 11, 11a, and 11b are found in Figures 3-4, none of the aforementioned elements are found in Figure 2, as they have been described to in the specification. Such stark discrepancies between the provided Figure 2 and the description of Figure 2 in the Applicant’s specification suggest that the illustration for the provided Figure 2 is either incomplete or not the illustration the Applicant intended to provide as Figure 2. The Examiner suggests amending Figure 2 and/or the specification to eliminate these discrepancies and clarify what aspect of the current invention is intended to be illustrated in Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification lacks section headings preceding the relevant description for each section required in the specification of a utility patent, as according to paragraph (c) of 37 CFR 1.77(b).
Page 15, paragraph 1, line 3: “vertically adjacently disposed build material layers 2” should read “vertically adjacently disposed build material layers 3.”
Page 17, paragraph 1, lines 3-4: “…of the carrying element 10 of the carrying element 10…” should read “…of the carrying element 10…”
Page 17, paragraph 5: it is unclear if “build material 3” is supposed to read “build material 4” or “build material layer(s) 3.” Applicant should amend according to their intention.
Appropriate correction is required.
Claim Objections
Claims 1-14, objected to because of the following informalities:
Claims 1-14 lack transitional phrases, e.g. "comprising", "consisting essentially of" and "consisting of", and thus it is unclear if open or closed claim language is being used. For Examination purposes, all claims are being interpreted as open ended.
Claim 1, line 1: “Method for…” should read “A method for…”
Claims 2-12, line 1: “Method according to…” should read “The method according to…”
Claim 2, line 1: “…wherein the or an at least one curved…” should read “…wherein at least one curved…”
Claim 6, line 9: “…in vertical direction…” should read “…in a vertical direction…”
Claim 10, line 3: “…section (119…” should read “…section (11)…”
Claim 12, line 3: “…contains the at least one…comprising the at least one…” should read “…contains at least one…comprising at least one…”
Claim 13, line 1: “Control unit (6)…” should read “A control unit (6)…”
Claim 14, line 1: “Apparatus (1) for…” should read “An apparatus (1) for…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “carrying element (10)” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 introduces a control unit configured in accordance with the method according to claim 1, but fails to further limit the depended upon method according to claim 1. Claim 14 introduces an apparatus for additively manufacturing comprising a control unit according to claim 13, but fails to further limit the depended upon control unit according to claim 13 and the method according to claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 3-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites the limitation "the layer thickness (t)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, claim 4 recites the limitations "build material layers (11)," “build material layers (3),” and “build material layer section(s) (11).” Because the reference character is used to signify both “build material layers,” to which reference character “3” also signifies, and 
Furthermore, claim 4 recites the limitations “the elevating or elevated portions (11a)” and “the lowering or lowered portions (11b)” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 5, there is insufficient antecedent basis for the limitations “the elevating or elevated portions (11a)” and “the lowering or lowered portions (11b)” in lines 3-4 by virtue of their dependence on rejected claim 4.
Regarding claim 6, there is insufficient antecedent basis for the limitations “the elevating or elevated portions (11a)” and “the lowering or lowered portions (11b)” in lines 3-4, 7-8, and 10-11 by virtue of their dependence on rejected claim 4.
Regarding claim 7, claim 7 recites the limitations “the free end of the build material application element (13)” in lines 5-6 and “the freely exposed top surface of the build plane (BP)” in line 7. There is insufficient antecedent basis for these limitations in the claim. 
Regarding claim 10, the claim limitation “carrying element (10)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Page 7, paragraph 4 through Page 8, paragraph 1 of the Applicant’s specification states “…the build material layer may be generated by a controlled, particularly oscillating, upward and downward motion of a moveably supporting carrying element of a carrying unit carrying the build material layers…” The specification, however, fails to disclose the corresponding structure of the carrying element and how it links to the described function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 11, claim 11 recites the limitation “the vertical focus position” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 12, claim 12 recites the limitation “the build data (BD) in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, claim 13 recites both an apparatus for additively manufacturing, a control unit, and a method. When both an apparatus (or, in the case of claim 13, multiple 
Regarding claim 14, claim 14 recites two apparatuses, an apparatus for additively manufacturing and a control unit, as well as a method by nature of its dependence on claim 13. When both an apparatus (or, in the case of claim 14, multiple apparatuses) and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, the scope of the claim is indefinite. See MPEP 2173.05(p).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Hess et al. (US20140065343A1), hereinafter Hess.
Regarding claim 1, Hess teaches a method for additively manufacturing at least one three-dimensional object by means of successive layerwise selective irradiation and consolidation of build material layers applied in a build plane of an apparatus for additively The present invention is aimed in particular at the application field of generative manufacturing for the production of components…In particular, the powder is in this case applied layer-wise onto a support platform or a support. Subsequently, the powder layer is selectively solidified by means of energy radiation, for example by means of laser beams or electron beams.”) wherein at least one build material layer which is to be selectively irradiated and consolidated by means of the energy beam comprises at least one build material layer section having a curved shape with respect to at least one extension direction of the build material layer (Fig. 4b; [0040] “…the intention is to form a component 10 which has a non-planar surface 22, for example a curved contour, as its outer contour.”).
Regarding claim 2, Hess further teaches at least one curved shape build material layer section comprises at least one elevating or elevated portion, particularly at least one portion which elevates and/or is elevated relative to a reference level or plane, and/or at least one lowering or lowered portion, particularly at least one lowering or lowered portion which lowers and/or is lowered relative to the reference level or plane (See annotated Fig. 4b below; [0040] “…the intention is to form a component 10 which has a non-planar surface 22, for example a curved contour, as its outer contour.” [0046] “components 10 having complex geometries can also be produced, constructed or supplemented and/or repaired.”).

    PNG
    media_image1.png
    167
    320
    media_image1.png
    Greyscale

Figure 1: Modified Fig. 4b indicating elevated and lowered portions of the build layer section relative to a reference plane

claim 4, Hess further teaches that a plurality of build material layers are applied in such a manner that the respective build material layers comprise at least one curved shape build material layer section, whereby the elevating or elevated portions and/or the lowering or lowered portions of respective curved shaped build material layer sections of adjacently disposed build material layers have the same slopes (See modified Fig. 4b above; [0037] “The movement path 32 of the application unit 24 is represented in FIG. 4b by a dashed line and extends in accordance with the curved surface 22 onto which a powder layer 34 (indicated by a dotted line in FIG. 4b ) is to be applied. In other words, the application unit 24 is moved in such a way that it follows the shape or contour of the surface 22, or moves parallel thereto or along it. This means that the application unit 24 is not moved in a straight line, or in a horizontal plane, as is possible for example in the embodiment of FIG. 3, but moves on a corresponding path 32, the profile of which corresponds to the non-planar or, here, curved surface 22 onto which a new powder layer 34 is intended to be applied.”).
Regarding claim 5, Hess further teaches a plurality of build material layers are applied in such a manner that the respective build material layers comprise at least one curved shape build material layer section, whereby the elevating or elevated portions and/or the lowering or lowered portions of respective curved shaped build material layer sections of adjacently disposed build material layers have the same slopes such that a lower build material layer engages with a vertically directly adjacently disposed upper build material layer (See modified Fig. 4b above; [0037] “The movement path 32 of the application unit 24 is represented in FIG. 4b by a dashed line and extends in accordance with the curved surface 22 onto which a powder layer 34 (indicated by a dotted line in FIG. 4b ) is to be applied. In other words, the application unit 24 is moved in such a way that it follows the shape or contour of the surface 22, or moves parallel thereto or along it. This means that the application unit 24 is not moved in a straight line, or in a horizontal plane, as is possible for example in the embodiment of FIG. 3, but moves on a corresponding path 32, the profile of which corresponds to the non-planar or, here, curved surface 22 onto which a new powder layer 34 is intended to be applied.”).
Regarding claim 6, Hess further teaches that a plurality of build material layers are applied in such a manner that the respective build material layers comprise at least one curved shape build material layer section, whereby the elevating or elevated portions and/or the lowering or lowered portions of respective curved shape build material layer sections of adjacently disposed build material layers have the same slopes such that top side portions of elevated portions of a lower build material layer engage with bottom side portions of elevated portions of a directly adjacently applied upper build material layer in a vertical direction and/or such that bottom side portions of lowered portions of an upper build material layer engage with top side portions of lowered portions of a directly adjacently applied lower build material layer in a vertical direction (See modified Fig. 4b above; [0037] “The movement path 32 of the application unit 24 is represented in FIG. 4b by a dashed line and extends in accordance with the curved surface 22 onto which a powder layer 34 (indicated by a dotted line in FIG. 4b ) is to be applied. In other words, the application unit 24 is moved in such a way that it follows the shape or contour of the surface 22, or moves parallel thereto or along it. This means that the application unit 24 is not moved in a straight line, or in a horizontal plane, as is possible for example in the embodiment of FIG. 3, but moves on a corresponding path 32, the profile of which corresponds to the non-planar or, here, curved surface 22 onto which a new powder layer 34 is intended to be applied.”).
	Regarding claim 7, Hess further teaches that build material layer sections having a curved shape are generated by concertedly changing the distance between a build material application element, which is configured to apply an amount of build material in the build plane so as to generate a build material layer which is to be selectively irradiated and consolidated, particularly the free end of the build material application element being oriented towards the build plane, and the build plane, particularly the freely exposed top surface of the build plane, The drive unit 36 is furthermore connected to a control unit 38 , which controls the drive unit 36 and therefore the movement of the application unit 24 in order to move the application unit 24 on a predetermined path 32 , so that a powder layer 34 can also be applied onto a non-planar surface 22 or surfaces.” [0039] “The application unit 24 may, as indicated in FIG. 4b, be formed so that it can be moved in at least two or all three directions in space, i.e. as shown in FIG. 4b, for example in the X direction and Z direction or in the X, Z and Y directions.” [0041] “The powder layer 34 applied by means of the application unit 24 is subsequently solidified in the regions of the component 10 by means of energy radiation from an energy radiation source 42”).
	Regarding claim 8, Hess further teaches at least one build material layer which is to be selectively irradiated and consolidated comprising at least one build material layer section having a curved shape with respect to at least one extension direction of the build material layer is generated by moving a build material application element, which is configured to apply an amount of build material in the build plane so as to generate a build material layer which is to be selectively irradiated and consolidated, in a combined motion in at least two different motion components across the build plane, whereby a first motion component is or comprises a motion of the build material application element in a direction parallel to the build plane and at least one further motion component is or comprises a motion of the build material application element in a direction not parallel to the build plane (Fig. 4b; [0038] “The drive unit 36 is furthermore connected to a control unit 38 , which controls the drive unit 36 and therefore the movement of the application unit 24 in order to move the application unit 24 on a predetermined path 32 , so that a powder layer 34 can also be applied onto a non-planar surface 22 or surfaces.” [0039] “The application unit 24 may, as indicated in FIG. 4b, be formed so that it can be moved in at least two or all three directions in space, i.e. as shown in FIG. 4b, for example in the X direction and Z direction or in the X, Z and Y directions.” [0041] “The powder layer 34 applied by means of the application unit 24 is subsequently solidified in the regions of the component 10 by means of energy radiation from an energy radiation source 42”).
	Regarding claim 9, Hess further teaches at least one build material layer which is to be selectively irradiated and consolidated comprising at least one build material layer section having a curved shape with respect to at least one extension direction of the build material layer is generated by moving a build material application element, which is configured to apply an amount of build material in the build plane so as to generate a build material layer which is to be selectively irradiated and consolidated, in a combined motion defined by at least two different motion components across the build plane, whereby a first motion component is or comprises a motion of the build material application element in a direction parallel to the build plane and at least one further motion component is or comprises a rotary motion, particularly a pivot motion, of the build material application element around a rotary axis (Fig. 4b; [0038] “The drive unit 36 is furthermore connected to a control unit 38 , which controls the drive unit 36 and therefore the movement of the application unit 24 in order to move the application unit 24 on a predetermined path 32 , so that a powder layer 34 can also be applied onto a non-planar surface 22 or surfaces.” [0039] “The application unit 24 may, as indicated in FIG. 4b, be formed so that it can be moved in at least two or all three directions in space, i.e. as shown in FIG. 4b, for example in the X direction and Z direction or in the X, Z and Y directions…the application unit 24 does not need to have a special shape but, as described above, it may for example be formed as a cylindrical roll 30 or a cylindrical blade or a straight scraper, as previously. The roll or the blade 30 may optionally also be formed so as to rotate about the longitudinal axis, as indicated in FIG. 4b by an arrow.” [0041] “The powder layer 34 applied by means of the application unit 24 is subsequently solidified in the regions of the component 10 by means of energy radiation from an energy radiation source 42”).
Regarding claim 11, Hess teaches all of the elements of the current invention as stated above. Although Hess does not explicitly teach that at least one irradiation parameter, 
Because Hess teaches successive layerwise additive manufacturing in which the deposited powder layers are solidified by means of energy radiation, as described above, it is inherent to this type of manufacturing process that the manufacturing parameters, particularly those of the energy beam providing said energy radiation, are carefully selected to achieve the energy density necessary for solidifying the powder layers. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to calculate the height of an elevated or lowered portion of the object being manufactured by multiplying the build layer thickness by an appropriate coefficient (elevation/lowering factor) to achieve the desired height.
	Regarding claim 12, Hess teaches all of the elements of the current invention as stated above. Although Hess does not explicitly teach that the build data on the basis of which the three-dimensional object is additively manufactured contains the at least one build material layer comprising the at least one build material layer section having a curved shape, this claim limitation is not considered inventive.
	Because Hess teaches successive layerwise additive manufacturing in which the powder layers are deposited by the application unit on a curved, predetermined path, as described above, it is inherent that the build data on the basis of which the object is being manufactured contains information on the shape of the build layers. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include that the build data on the basis of which the three-dimensional object is additively manufactured contains the at least one build material layer comprising the at least 
 
	Regarding claim 13, Hess further teaches (Fig. 3) a control unit (38) for an apparatus for additively manufacturing at least one three-dimensional object by means of successive layerwise selective irradiation and consolidation of build material layers applied in a build plane of a respective apparatus, the control unit being configured to control the application of build material, particularly in accordance with the method according to any of the Claim 1 (see citations above), in such a manner that at least one build material layer which is to be selectively irradiated and consolidated is applied in such a manner that the build material layer comprises at least one build material layer section having a curved shape with respect to at least one extension direction of the build material layer ([0038] “For this purpose, the application unit 24 has a corresponding drive unit 36 , which is connected to the application unit 24 in order to move the application unit 24 . The drive unit 36 is furthermore connected to a control unit 38 , which controls the drive unit 36 and therefore the movement of the application unit 24 in order to move the application unit 24 on a predetermined path 32 , so that a powder layer 34 can also be applied onto a non-planar surface 22 or surfaces.”).
	Regarding claim 14, Hess further teaches an apparatus for additively manufacturing at least one three-dimensional object by means of successive layerwise selective irradiation and consolidation of layers of build material applied in the build plane of the apparatus by means of at least one energy beam ([0042] “The present invention is aimed in particular at the application field of generative manufacturing for the production of components…In particular, the powder is in this case applied layer-wise onto a support platform or a support. Subsequently, the powder layer is selectively solidified by means of energy radiation, for example by means of laser beams or electron beams.”), comprising a control unit (Fig. 3, reference character 38) according to Claim 13 (see citations above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Ishida et al. (US 20180043634), hereinafter Sands.
Regarding claim 3, Hess teaches all of the elements of the current invention as stated above.  The Hess reference is silent on the teaching of wherein the elevated portions are elevated by an elevating value which is determined on basis of an elevation factor and the layer thickness (t) of the respective build material layer, particularly by multiplication of an elevation factor with the layer thickness (t) of the respective build material layer. 
However, the Sands reference provides a teaching of the elevated portions are elevated by an elevating value which is determined on basis of an elevation factor (see paragraph 45 “a build layer thickness 1226 and a scaling factor 1228”) and the layer thickness (t) of the respective build material layer, particularly by multiplication of an elevation factor with the layer thickness (t) of the respective build material layer (see paragraph 48 “performing the slicing algorithm to generate the layer representation, the additive manufacturing system 1200 scales the build layer thickness by the scaling factor to determine the location of slices within the 3D model.” )  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hess with the teaching of Sands, with the limitation of wherein the elevated portions are elevated by an elevating value which is determined on basis of an elevation factor and the layer thickness (t) of the respective build material layer, particularly by multiplication of t) of the respective build material layer, as taught by Sands, in order to provide allow the ability to accurately and precisely scale the build dimension (see paragraph 30).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Ishida et al. (US20170129012A1), hereinafter Ishida.
Regarding claim 10, Hess teaches all of the elements of the current invention as stated above except that at least one build material layer which is to be selectively irradiated and consolidated comprising at least one build material layer section having a curved shape with respect to at least one extension direction of the build material layer is generated by a controlled, particularly oscillating, upward and downward motion of a moveably supported carrying element carrying the build material layers while a build material application element moves across the build plane.
Ishida teaches a method and apparatus for manufacturing three-dimensional structures in which powder and organic material layers are deposited and then irradiated with energy to sinter the layers ([0008] “A manufacturing method for three-dimensional structure according to a first aspect of the invention includes a layer forming step of supplying a flowable composition containing powder and an organic material to form a unit layer, an organic material removing step of performing a treatment of removing the organic material on the unit layer, and an energy applying step of applying energy to the unit layer after the organic material removing step to form a molten layer or sintered layer, wherein the layer forming step, the organic material removing step, and the energy applying step are repeated with respect to the molten layer or sintered layer in a stacking direction as appropriate.”). The manufacturing apparatus comprises (Fig. 1) a build plane (stage 3) upon which the layers (D) are deposited by movable discharge heads (5) ([0072] “The stage 3 is a member on which the flowable composition L is discharged, for example, and the unit layer D is formed”) that is adapted to oscillate in the upward and Furthermore, the stage 3 is adapted to move in predetermined strokes necessary for formation of the three-dimensional structure M in the upward and downward directions as the stacking layer directions Z by an elevator drive part 15 as one of component members of a drive unit 10.” [0076]-[0077] “The layer forming unit 49 includes discharge heads 5 that discharge the flowable composition L… from a nozzle provided in the discharge head 5 to predetermined positions…the discharge heads 5 are supported by distal end portions of the robot arms 57 , 59…and adapted to move in three-dimensional directions X, Y, Z including width directions X as leftward and rightward directions in the drawings, depth directions Y as frontward and backward directions in the drawings, and the stacking layer directions Z as the upward and downward directions in the drawings.”). Ishida teaches the stage oscillating in the upward and downward directions and the discharge heads moving across the build plane as they enable the layer wise formation of the three-dimensional structure being manufactured.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hess to incorporate the teachings of Ishida to include that at least one build material layer which is to be selectively irradiated and consolidated comprising at least one build material layer section having a curved shape with respect to at least one extension direction of the build material layer is generated by a controlled, particularly oscillating, upward and downward motion of a moveably supported carrying element carrying the build material layers while a build material application element moves across the build plane. Doing so would enable the layerwise formation of the object being manufactured. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715